Sanders, J.,
dissenting:
The controlling and the immediate question presented for determination in this case is that of whether or not the city of Reno, in the absence of express authority conferred upon it by its charter, has the power to enact an ordinance making it unlawful to manufacture, keep, or store, sell, or otherwise dispose of intoxicating liquors within its limits except as permitted by the laws of Nevada or of the United States.
The ordinance must be interpreted or construed in the light of the state law on the subject of prohibition at the time of its enactment. It is argued, and my associates are of opinion, that the ordinance derives its force and finds justification in that it is a police measure for the protection of the health, peace, and morals of the people of the city of Reno, enacted by virtue of the general power of the city to legislate upon those subjects. I take the position that the ordinance, being a prohibition measure, is superseded by the Nevada prohibition act, *121and that the city of Reno could not, without express authority conferred upon it by. its charter, enact the ordinance.
It must be conceded that the purpose of the Nevada prohibition act, enacted by direct vote of the people, was to establish prohibition as a state policy, reaching every part of the state, and to bring the municipalities thereof within its provisions. The act provides that if any municipal officer, or any municipal police, shall fail, refuse, or neglect to discharge any duty imposed upon him by law, prohibiting the manufacture, sale, keeping, and storing for sale of intoxicating liquors, he shall be removed from office in the manner provided in this section (section 26'). Other provisions contained ■in the act are so drafted.as to make it manifest that, if the officers of the several muncipalities of the state do not fail in their full duty, the health, peace, and morals of the people of the several cities of the state are amply protected by the act. The ordinance affords no greater protection or security to the people of the city of Reno against the evils of intoxicating liquors than the state law, if enforced by its municipal officers and police.
The state prohibition act is an initiative measure which was in force before the going into effect of the Eighteenth Amendment to the Constitution of the United States and passage of the National Prohibition Act, but no point is made of the existence of the federal law, though it is referred to in the ordinance. The whole scheme of the prohibition act, as shown by its full text, is so to legislate upon the subj ect of prohibition that no person, corporation, county, town, or city shall escape its restraining effect. The subsidiary arms of the state are converted into instrumentalities for its enforcement. It was not contemplated that, in order to secure or enforce prohibition within their limits, the cities of the state would be required to enact ordinances for these purposes, independently and exclusive of the state law. The act is a completed act, making the cities of the state agencies to carry out the people’s will within their limits, without the. necessity of supplementary *122legislation on their part to enable them to stand as sponsors for their constabulary in its enforcement. The position that the city of Eeno, by reason of the omission from its charter of any provision with reference to prohibition, derived its power to enact the ordinance under the pretext of an exercise of its police power, was apparently an afterthought to enable the city to acquire independent jurisdiction over offenders within its limits and make the punishment a fine. If the city derives its power to enact the ordinance as a prohibition enforcement measure from the general-welfare clause of its charter, independent of the state law, the result would be that upon the repeal of the state law the city of Eeno would be within prohibition territory and the rest of the state be without a prohibition enforcement law. Mention is made of this contingency merely to show the fallacy of the pretext that the ordinance derives its force from the general-welfare clause of the city’s charter.
But the real question is: Should the ordinance be upheld as concurrent legislation to enforce prohibition within the limits of the city of Eeno? The opinion of the chief justice is not convincing on this question. It seems to go off on the proposition, supported by many authorities, that, under a general delegation of power, a city may impose penalties for acts which by the statute of the state are declared to be crimes. Authorities equally as numerous hold that, when the legislature has made provision for the punishment of an offense, it has manifested its intent that the subject-matter be fully covered by the statute, and that a municipality, under its general powers, cannot make the same act an offense against a municipal ordinance as well, unless attended by circumstances of aggravation not covered by the state law. 19 Euling Case Law, sec. Ill, p. 804. It is not incumbent upon us in this case to say which line of authorities is best supported or which is more in consonance with the principles of good government, for the reason that we are here dealing with an ordinance which, in my judgment, does not derive its force *123from general delegated power but from a general statute on a particular subject, which is considered by some as radical legislation. Nevertheless, the law is the outgrowth of the will of the people, expressed by their direct vote. It is true the ordinance deals with the same subject-matter within the same territory as the state law. It is not inconsistent with or repugnant to its policy. It is also true that the penalty imposed for its violation is designated a misdemeanor, the same as the state law, but the punishment under the state law varies, while that under the ordinance is a fine of a maximum amount. We are not concerned here with the punishment, but with the power of the city to enact the ordinance. While the cities of the state are not precluded in terms by the state law from enacting prohibition measures, yet the law, in my judgment, negatives by legitimate inference the power of a city to enact a prohibition measure under the pretext'that the source of its power is found in the general-welfare clause of its charter, independent of the state law. This for the reason that the state prohibition act is a law to effect prohibition in the state and cities as well. The law goes so far as to select and designate certain places in towns and cities where it is made unlawful to keep for personal use or otherwise intoxicating liquors, and its provisions and penalties are so shaped as to apply to all transactions within the cities’ limits. In view of the wide scope and comprehensiveness of the law as a prohibition measure, I am of opinion that the cities of the state are not authorized to enact a prohibition law, as attempted by the ordinance in question, without express authority being conferred upon them by their charters.
The ordinance under review having been enacted without such express authority, it is invalid. I therefore dissent from the order dismissing the writ, leaving for my associates to decide whether the petitioner is deprived of a jury trial, because he stands charged with the violation of a city ordinance, even though that ordinance has for its subject and purpose the prohibition of intoxicating liquors. It is certain that offenders *124against it take the law of the state into their own hands and strike down and trample under their feet the constitution of our country.